Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 09/28/2021.

Election/Restrictions
	Applicant has elected in the Reply filed on 09/28/2021 the following species: 
	A. the eukaryotic cells are mammalian cells (claim 25)
		1. the mammalian cells are HEK-293 cells (claim 70)
	B. the reporter protein is green fluorescent protein (GFP)
	C. the product with the structure of a AAV rep-expressing polynucleotide encoding the Rep2 gene (claim 73)
	D. the product with the structure of a helper vector (claim 73)
	E. the product with the structure of a helper plasmid (claim 73)
	F. the product with the structure of a helper virus (claim 73)
		1. the helper virus is an adenovirus helper virus (claim 74)
	G. the product without the structure of a coding sequence that encodes a reporter protein operably linked to a promoter (claim 75)
	H. the product with the structure of a coding sequence that encodes a drug-resistance protein operably linked to a promoter (claim 77)
		1. the drug-resistance protein is Neomycin (G418) (claim 78)

Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The Election Requirements are thus deemed proper and are made FINAL.
Claims 22, 25 and 70-83 are pending.
Claims 71 and 75-76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 09/28/2021.
Claims 22, 25, 70, 72-74 and 77-83 are under examination in this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 22, 25, 70, 72-74 and 77-83 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent Number 10584328.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 22 is drawn to a library of cells, comprising a plurality of eukaryotic cells, each of the plurality of eukaryotic cells comprising a heterologous polynucleotide comprising a coding sequence that encodes a non-naturally occurring mutant adeno-associated virus (AAV) capsid, wherein the coding sequence is operably linked to a promoter on the heterologous polynucleotide, wherein the heterologous polynucleotide is integrated into the genome of the eukaryotic cell and is flanked by hybrid integrase-specific DNA attachment sites, wherein at least 90% of the cells in the library each encode a single mutant AAV capsid, and wherein the plurality of eukaryotic cells comprise heterologous polynucleotides encoding a plurality of non-naturally occurring mutant AAV capsids and claim 1 in U.S. Patent Number 10584328 is drawn to a method for generating a mutant adeno-associated virus (AAV) capsid cell library, comprising, (a) transfecting a plurality of eukaryotic cells with a first vector and a second vector, wherein the plurality of cells comprise an integrase-specific DNA attachment site in their genome, wherein the first vector comprises a polynucleotide sequence that encodes a mutant viral capsid operably linked to a promoter and comprises an integrase-specific DNA attachment site that recombines with the integrase-specific DNA attachment site in the cell, and wherein the second vector encodes a heterologous integrase which promotes integration at the DNA attachment site, and (b) selecting the plurality of cells for expression of the first vector, thereby generating the mutant viral capsid cell library, wherein less than 10% of the cells transfected in step (a) comprise two or more vectors encoding a mutant AAV capsid, wherein substantially all of the selected cells comprise a single heterologous polynucleotide encoding the mutant viral capsid integrated into the genome of the cell, and wherein the mutant viral capsid cell library encodes a plurality of mutant viral capsids. 
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10584328.

Closest Prior Art
The following is the closest prior art:
Deverman et al. (3/19/2015) US Patent Application Publication 2015/0079038 A1 cited in the 1/20/2021 IDS (hereinafter known as "Deverman") represents the closest prior art.  Deverman teaches a library of cells, comprising a plurality of eukaryotic cells, each of the plurality of eukaryotic cells comprising a heterologous polynucleotide comprising a coding sequence that encodes a non-naturally occurring mutant adeno-associated virus (AAV) capsid (see Figures 22A to 22F, [0015], [0022] to [0024], [0043], [0059] to [0060], [0066] to [0068], [0073], [0114] to [0117], [0120] to [0121], [0132], [0158], [0163], [0173] to [0174], [0179], [0191] and [0209]).
Deverman does not explicitly teach the coding sequence is operably linked to a promoter on the heterologous polynucleotide, wherein the heterologous polynucleotide is integrated into the genome of the eukaryotic cell and is flanked by hybrid integrase-specific DNA attachment sites, wherein at least 90% of the cells in the library each encode a single mutant AAV capsid, and wherein the plurality of eukaryotic cells comprise heterologous polynucleotides encoding a plurality of non-naturally occurring mutant AAV capsids.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639